Citation Nr: 0203631	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


REMAND

The veteran had active duty from April 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Recent VA treatment records reflect that the appellant may 
have reactive depression associated with a service-connected 
disability.  This potential issue is inextricably intertwined 
with the issue on appeal.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain any recent 
treatment records concerning psychiatric, 
left knee or regional pain syndrome 
(reflex sympathetic dystrophy) of the 
left lower extremity from the Audie L. 
Murphy VAMC.

2.  Inasmuch as the issue of reactive 
depression is deemed to be "inextricably 
intertwined" with the issue of a total 
rating based on individual 
unemployability, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and 
the right to appeal.  If a timely notice 
of disagreement is filed, the appellant 
and representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.  This 
issue is not on appeal.

3.  After the RO determines whether 
service-connection is warranted for a 
psychiatric disorder, the RO should 
schedule the appellant for a VA 
examination that is sufficiently broad so 
as to determine whether the appellant is 
unemployable due to service-connected 
disabilities.  The standard for the 
examiner's consideration is whether 
service-connected disability renders it 
impossible for the average person to 
follow a substantially gainful 
occupation.   

4.  Pursuant to 38 C.F.R. § 3.655, when 
the claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the veteran may show 
good cause for failing to report.  This 
remand serves as notification of the 
regulation.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





